EXHIBIT 10.42




EMPLOYMENT AGREEMENT

As Amended and Restated as of December 23, 2010




This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 1, 2008 by and
between MILLER PETROLEUM, INC., a Tennessee corporation (the “Company”), and
SCOTT M. BORUFF (“Executive”), is amended and restated by agreement of the
Company and Executive as of December 23, 2010 (the “Amendment Date”).  The
Agreement, as in effect immediately prior to the Amendment Date, is referred to
as the “Original Agreement.”  

 

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
Executive upon the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Employment Period.

 

The Company hereby employs Executive, and Executive agrees to serve the Company
under the terms of this Agreement, for a term of five (5) years (the “Initial
Term”), subject to earlier termination as provided herein, commencing as of
August 1, 2008 (the “Commencement Date”). On the five-year anniversary of the
Commencement Date and each successive one-year anniversary thereafter, the term
of this Agreement shall automatically be extended for an additional period of
one (1) year; provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least sixty
(60) days prior to any such anniversary date. The Initial Term and any renewal
periods thereafter, until the termination of Executive’s employment hereunder,
shall be the “Employment Period.”

 

 

2.

Duties and Status.

 

The Company hereby engages Executive as Chief Executive Officer of the Company
on the terms and conditions set forth in this Agreement. During the Employment
Period, Executive shall report directly to the Board of Directors of the Company
(the “Board”), and exercise such authority, perform such executive duties and
functions and discharge such executive responsibilities as are reasonably
associated with Executive’s position, consistent with the responsibilities
assigned to officers of companies comparable to the Company, commensurate with
the authority vested in Executive pursuant to this Agreement and consistent with
the Certificate of Incorporation and By-laws of the Company. Without limiting
the generality of the foregoing, Executive shall undertake his duties in a
manner consistent with the best interests of the Company and shall perform his
duties to the best of his ability and in a diligent and proper manner. Executive
shall perform all duties, services and responsibilities in accordance with the
guidelines, policies and procedures established by the Board from time to time.
Executive further agrees to devote his entire business time, attention, full
skill and best efforts to the interests and business of the Company.
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for the Executive to (i) serve on
corporate (subject to approval of the Board), civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions, or (iii) manage personal real estate investments, so
long as such activities do not significantly interfere with or significantly
detract from the performance of the Executive’s responsibilities to the Company
in accordance with this Agreement.








--------------------------------------------------------------------------------



 

3.

Compensation; Benefits and Expenses.

 

(a) Salary. The Company shall pay to Executive, as compensation for the
performance of his duties and obligations under this Agreement, a base salary at
the rate of $500,000 per annum during the Employment Period, payable in arrears
in accordance with the normal payroll practices of the Company for its executive
officers; provided, however, that salary payable prior to the Amendment Date was
governed by the terms of the Original Agreement. Executive’s base salary shall
be subject to review each calendar year by the Board in its sole discretion,
provided that in no event may the base salary be reduced from the level
previously in effect.

 

(b) Annual Incentive.  The Company will provide to Executive in each fiscal year
during the Employment Period an opportunity to earn annual incentive
compensation based upon performance, in amounts determined by the Board or the
Compensation Committee of the Board (the "Committee") in accordance with the
annual incentive plan and related policies of the Company, subject to the
following:




(i)

The target annual incentive opportunity shall be not less than 100% of base
salary (the "Target Annual Incentive") as in effect at the beginning of the
fiscal year (or, if higher, as in effect at the time the Board or Committee
establishes the annual incentive opportunity), with a maximum annual incentive
opportunity of not less than 300% of such base salary, with the Board or
Committee retaining discretion to specify a threshold annual incentive
opportunity and other payout levels for performance ranging between the
threshold and target levels of performance or between the target and maximum
levels of performance;




(ii)

The Board or Committee shall specify the performance goals to be achieved as a
condition to earning and payout of the Target Annual Incentive and maximum
annual incentive, and for other specified levels of payout of the annual
incentive opportunity; provided, however that (A) the performance goals shall be
based on performance determined by the Board or Committee to be significantly
related to the business performance of the Company (which may include EBITDA
(earnings before provision for income taxes, depreciation and amortization),
revenues, operating income, stock price or total shareholder return, measures of
production, return on capital, or other measures specified by the Board or
Committee), and (B) the performance goal corresponding to the Target Annual
Incentive shall be at a level determined by the Board or Committee to have at
least an approximately even chance of being achieved for the fiscal year;




(iii)

The nature of the performance and the levels of performance triggering payments
of the annual incentive compensation for each fisal year shall be established by
the Board or Committee after consultation with Executive, and shall be
established by the Board or Committee and communicated to Executive not later
than the end of the first quarter of such fiscal year;




(iv)

Any annual incentive compensation payable to Executive shall be paid at times
specified under any applicable plan (except to the extent deferred under any
deferred compensation plan of the Company or otherwise provided herein), but in
any event within the applicable short-term deferral period under Treasury
Regulation § 1.409A-1(b)(4).  The Board or Committee shall retain negative
discretion with regard to the final payout amount of the annual incentive to the
extent specified in any incentive plan governing annual incentive awards for
senior executives;








--------------------------------------------------------------------------------



(v)

For fiscal years beginning in 2011 and thereafter, the annual incentive award
shall be structured and administered so as to qualify as “performance-based
compensation” under Internal Revenue Code (“Code”) Section 162(m), if the
Company then has in effect a stockholder approved compensation plan providing
for such performance-based compensation;




(vi)

The Board or Committee may provide for payment of a portion or all of an annual
incentive award in the form of Company common stock.  With respect to any payout
of an annual incentive award in excess of the Target Annual Incentive Award,
such common stock may be granted in the form of restricted stock or restricted
stock units subject to vesting in annual installments over four years, subject
to accelerated vesting in the event of Executive’s termination due to death or
Disability or by the Company not for Cause or upon a Change in Control.  In
addition, the Board or Committee may provide Executive with an opportunity to
elect to receive shares or share units (deferred shares) in lieu of portions of
the annual incentive award otherwise payable in cash;




(vii)

Other provisions of this Section 3(b) notwithstanding, annual incentive awards
for fiscal years through and including fiscal 2010 were governed by the terms of
the Original Agreement.  For fiscal 2011 (ending April 30, 2011), the present
value of the cash portion of the annual incentive award earnable under Section
3(c)(iii)(C) of the Original Agreement, the amount of is estimated to be
approximately $260,000, shall be paid at the Amendment Date, based on the fact
that the revenue performance goal for fiscal 2011 has been achieved and the
EBITDA performance goal for fiscal 2011 has been substantially achieved as of
the Amendment Date.  The cash portion of the annual incentive award earnable
under Section 3(c)(iii)(D) and (E) of the Original Agreement (for fiscal 2012
and fiscal 2013) shall be replaced by the annual incentive payable under this
Section 3(b)(i) – (vi).  The right to receive a restricted stock award under
each of Section 3(c)(iii)(C), 3)(c)(iii)(D) and 3(c)(iii)(E) of the Original
Agreement shall remain in effect; as an existing a contractual right to receive
stock-based compensation (within the meaning of Treasury Regulation §
1.162-27(f)(3)), the terms of which are as follows:




(A)

Executive shall receive a grant of restricted stock (or the equivalent grant of
restricted stock units) covering 100,000 shares of Common Stock (subject to
adjustment) in the event that the Company achieves gross revenue for the fiscal
year ending April 30, 2011 of not less than $8,000,000, and EBITDA for such
period of not less than $800,000; 50% of such equity award to be deemed earned
if the gross revenue target is achieved, and the remaining 50% of such equity
award to be deemed earned if the EBITDA target is achieved, with each portion of
such equity award forfeited in the event that the applicable performance goal is
not achieved; and




(B)

Executive shall receive a grant of restricted stock (or the equivalent grant of
restricted stock units) covering 100,000 shares of Common Stock (subject to
adjustment) in the event that the Company achieves gross revenue for the fiscal
year ending April 30, 2012 of not less than $16,000,000, and EBITDA for such
period of not less than $1,600,000; 50% of such equity award to be deemed earned
if the gross revenue target is achieved, and the remaining 50% of such equity
award to be deemed earned if the EBITDA target is achieved, with each portion of
such equity award forfeited in the event that the applicable performance goal is
not achieved; and

 





--------------------------------------------------------------------------------



(C)

Executive shall receive a grant of restricted stock (or the equivalent grant of
restricted stock units) covering 100,000 shares of Common Stock in the event
that the Company achieves gross revenue for the fiscal year ending April 30,
2013 of not less than $30,000,000, and EBITDA for such period of not less than
$3,000,000; 50% of such equity award to be deemed earned if the gross revenue
target is achieved, and the remaining 50% of such equity award to be deemed
earned if the EBITDA target is achieved, with each portion of such equity award
forfeited in the event that the applicable performance goal is not achieved.

 

The restricted stock (or the equivalent grant of restricted stock units) shall
vest in equal annual installments over a period of four (4) years from the date
such equity award is deemed earned (the last day of the applicable fiscal year)
if Executive has continued in his employment with the Company through the
applicable vesting date, subject to accelerated vesting with respect to all such
shares of restricted stock (previously earned) in the event of a Change in
Control.  For purposes of this Section 3(b)(vii), EBITDA means, for any
applicable period, earnings before provision for income taxes, depreciation and
amortization as determined in accordance with generally accepted accounting
principles consistently applied. All restricted stock (or the equivalent grant
of restricted stock units) under this Section 3(b)(vii) shall be issued by the
Company to Executive, as the case may be, as soon as practicable after the
relevant determinations of gross revenue and EBITDA have been made, which such
determinations shall be made by Board or Committee (in reliance upon the
Company’s reported financial information) and shall be final and binding for all
purposes absent manifest error, gross negligence or willful misconduct. In the
event of a Change in Control, any restricted stock (or the equivalent grant of
restricted stock units) that remains potentially earnable under subparagraph (A)
or (B) above but for which the fiscal year has not been completed or the level
of achievement of the performance goals for a completed fiscal year has  not yet
been determined shall be deemed earned and fully vested and the underlying
shares shall be immediately issued to Executive.  The number of shares earnable
under the equity awards referenced in this Section 3(b)(vii) shall be subject to
adjustment in order to prevent dilution or enlargement of the rights of
Executive in the event of an “equity restructuring” within the meaning of FASB
Accounting Standards Codification Topic 718.  




(viii)

The Board and Committee retain discretion to award annual incentives and bonuses
to Executive separate from the annual incentive opportunity specified in this
Section 3(b) (i.e., the provisions of this Section 3(b) are not exclusive).

  

(c) Equity/Long-Term Incentives. In addition to base salary, annual incentive
awards and other compensation provided hereunder, Executive shall be entitled to
the following long-term incentive awards:




(i)

Awards Under the Original Agreement. Awards granted prior to the Amendment Date
were governed by the terms of the Original Agreement.

  





--------------------------------------------------------------------------------



(ii)

Stock Options. At the Amendment Date, Executive shall be granted by the Company
a stock option to purchase 2,500,000 shares of the Company’s common stock at an
exercise price equal to $6.00 per share (34% above the closing price of common
stock in NASDAQ trading on the day before the Amendment Date), provided that the
grant of such option shall be subject to stockholder approval of an equity
compensation plan authorizing stock options and reserving sufficient shares for
this grant within six months after the Amendment Date, in compliance with
listing requirements of NASDAQ OMX.  The option shall be a non-qualified option
and shall become vested and exercisable in equal annual installments over a
period of four (4) years from the grant date (the Amendment Date), or
immediately with respect to all shares underlying the option in the event of a
Change in Control (as defined in Section 5(c) hereof).  The stated expiration
date of the option shall be the fifth anniversary of the date of grant, subject
to earlier termination of the option at the date three years after a termination
due to death, Disability, or by the Company not for Cause (as defined below), or
at the date six months after any other termination of Executive’s employment;




(iii)

Cash Award Upon Effectiveness of Amended and Restated Employment Agreement.
 Executive shall be paid an award of $500,000, payable in four quarterly
installments beginning with the first installment payable on the Amendment Date.
 In the event of a voluntary termination of employment by the Executive or
termination of the Executive by the Company for Cause, any then unpaid
installments remaining shall be forfeited.  In the event of any other
termination of employment, any then as yet unpaid installments shall be paid 15
days after termination.  

 

(iv)

Long-Term Incentives. The Board or Committee may grant to Executive other
long-term incentive awards, in the form of equity awards or cash incentives or
otherwise, from time to time and in the discretion of the Board or Committee.  




(d)

Vacation and Sick Leave. Executive shall be entitled to vacation time for each
calendar year and such paid sick leave as is in accordance with the normal
Company policies and practices in effect from time to time for senior executives
but in no event less than four (4) weeks vacation; provided, however, that
unless otherwise approved in writing by the Board, no more than two weeks of
such vacation time may be used consecutively, and provided, further, that any
accrued but unused vacation time and paid sick leave remaining at the end of
each calendar year shall be forfeited unless otherwise agreed to in writing by
the Company and Executive.

 

(e)

Other Benefits. During the Employment Period, Executive shall be entitled to
participate in the employee benefit plans, programs and arrangements of the
Company in effect during the Employment Period which are generally available to
senior executives of the Company (including, without limitation, 401(k) and
group medical insurance plans), as well as an automobile allowance of $1,000 per
month, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans, programs and arrangements.

 

(f)

Expenses. In addition to any amounts payable to Executive pursuant to this
Section 3, the Company shall reimburse Executive, upon production of accounts
and vouchers or other reasonable evidence of payment by Executive, all in
accordance with the Company’s regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been incurred by him in the
performance of his duties hereunder or other expenses agreed upon in writing by
the Company and Executive.

 





--------------------------------------------------------------------------------



 

4.

Termination of Employment.

 

(a)

Termination for Cause. The Company may terminate Executive’s employment
hereunder at any time for Cause. For purposes of this Agreement, Cause shall
mean:

 

(i)

Executive’s commission of (A) any violation of law, (B) any breach of fiduciary
duty or act of negligence or malfeasance, or (C) any act of dishonesty, fraud or
misrepresentation;




(ii)

Executive’s commission of any other act of moral turpitude injurious to the
Company, which the Board in its sole discretion determines has or may be
reasonably expected to have a detrimental impact on the Company’s business or
operations or would prevent Executive from effectively performing his duties
under this Agreement;




(iii)

a breach by Executive of any obligations or covenants contained in this
Agreement as determined by the Board in its sole discretion; and




(iv)

a failure by Executive to discharge his duties, responsibilities and obligations
under this Agreement, or a failure to follow the directives of the Board, as
determined by the Board in its sole discretion.




(b)

Termination Upon Death or Disability. The Employment Period shall be terminated
upon the death or Disability (as defined below) of Executive. "Disability" shall
mean that as a result of physical or mental illness, injury, infirmity or other
incapacity as determined by a physician selected by the Board, Executive is not
able to substantially perform his duties and responsibilities to the Company for
a period of one hundred twenty (120) consecutive days or an aggregate period of
more than one hundred and eighty (180) days in any 12-month period.

 

 

5.

Consequences of Termination.

 

(a)

For Cause, Death, Disability or Non-Renewal; By Executive. In the event of
termination of Executive’s employment at any time during the Employment Period
(i) by the Company for Cause, (ii) by Executive for any reason, (iii) by either
party as a result of a non-renewal in accordance with Section 1 hereof, or (iv)
as a result of death or Disability, Executive shall be entitled only to receive
base salary accrued but not paid through the date of termination and, in the
case of termination due to death or Disability, a pro rata payment of the annual
incentive earned for the year of termination, as specified in Section 5(e), and
the Company shall have no further obligations to Executive.

 

(b)

Other Termination. In the event of a termination of Executive’s employment for
any reason other than as set forth in Sections 5(a) or 5(c) hereof:

 

(i)

The Company shall provide to Executive base salary accrued but not paid through
the date of termination plus, as severance, base salary for one year, payable
over time in accordance with the Company’s normal payroll practices,
provided that, in the event such termination occurs after the end of the Initial
Term, Executive shall be entitled only to receive base salary accrued but not
paid through the date of termination; and




(ii)

The Company shall pay to Executive a pro rata payment of the annual incentive
earned for the year of termination, as specified in Section 5(e); and

 





--------------------------------------------------------------------------------



(iii)

The provisions of Section 5(b)(i) notwithstanding, if the aggregate value of
those installment payments of severance under Section 5(b)(i) that do not
constitute “short-term deferrals” under Treasury Regulation § 1.409A-1(b)(4)
exceeds the maximum amount that would be excluded from being a deferral of
compensation by operation of the "two-year/two-times" exclusion under Treasury
Regulation § 1.409A-1(b)(9)(iii), such excess amount shall be payable in
installments during the applicable short-term deferral period following
Executive’s termination of employment.




(c)

Change in Control. If at any time during the Employment Period, Executive’s
employment with the Company is terminated by the Company not for Cause within
two years after the Change in Control (as hereinafter defined) or in the 90 days
prior to the Change in Control upon the request of the acquiror, the Company
shall pay to Executive an amount equal to 2.99 multiplied by Executive’s
annualized salary that Executive is then earning, payable in a lump-sum payment
at the applicable time specified in Section 5(d) but not earlier than the
closing of the Change in Control. For purposes hereof, a Change in Control means
the acquisition by any Person (as defined below) of beneficial ownership of
securities of the Company representing greater than 50% of the combined voting
power of the Company’s then outstanding voting securities. Person means any
individual or entity (or group(s) thereof acting together), which such
individual or entity (or group thereof) is not a beneficial owner of any of the
Company’s securities as of the date of this Agreement.  In addition, in the case
of such a termination the Company shall pay to Executive the annual incentive
earned for the year of termination (without pro ration), as specified in Section
5(e).




(d)

Obligation to Execute Release.  The Company’s obligation to make the payments
provided for in Section 5(b) or 5(c) (the “Termination Payments”) shall be
subject to Executive’s execution of a release in favor of the company and its
stockholders and their respective directors, officers and employees, in form and
substance acceptable to the Company, which release is not revoked by Executive
by the end of any applicable revocation period and is thereafter non-revocable.
 The Company will supply to Executive a form of the release (which shall include
the Executive’s obligations under Section 7) not later than the date of
Employee's termination, which must be returned within the time period required
by law and must not be revoked by Employee within the applicable time period (if
any) such that the release becomes legally effective.  If no time period for
execution or revocation applies under applicable law, the release must be
executed and returned to the Company within 15 days.  If any amount payable
during a fixed period following Executive's termination is subject to the
requirement or condition that Executive has executed and not revoked such
release (including any case in which such fixed period would begin in one year
and end in the next), the Company, in determining the time of payment of any
such amount, will not be influenced by Executive or the timing of any action of
Executive, including Executive's execution of such a release and expiration of
any revocation period.  In particular, the Company retains discretion to deposit
any payment hereunder in escrow at any time during such fixed period, so that
such deposited amount is constructively received and taxable income to Executive
upon deposit (it may be constructively received even in the absence of such
deposit) but with distribution from such escrow remaining subject to Executive's
execution and non-revocation of such release.




(e)

Annual Incentive Payable In Connection with Termination.  If upon termination of
employment Executive becomes entitled to be paid the annual incentive (or a pro
rata portion thereof) for the year of termination under Section 5(a), 5(b) or
5(c), the following terms shall apply:








--------------------------------------------------------------------------------



(i)

The annual incentive will be based on the actual performance achieved in the
full fiscal year in which the termination occurred, without any exercise of
negative discretion by the Board or Committee;




(ii)

The pro rata portion (if applicable) shall be determined by dividing the number
of days from the beginning of the fiscal year to the date of Executive’s
termination of employment by 365;




(iii)

The annual incentive shall be payable not later than the time the annual
incentive would have been paid in the absence of termination of employment.  

 

(f)

Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.

 

(g)

No Other Obligations. Except for the obligations of the Company provided by this
Agreement, under any employee benefit plan of the Company in which Executive
participates and by operation of applicable law, the Company shall have no
further obligations to Executive upon his termination of employment.

 

 

6.

Indemnity.

 

The Company shall, during Executive’s employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its Certificate of Incorporation and By-laws and shall assure that Executive is
covered by the Company’s D&O insurance policies, if available, and any other
insurance policies that protect employees as in effect from time to time. Such
insurance policies shall be with providers, and provide for coverage in amounts,
customary and reasonable within the industry in which the Company operates.

 

 

7.

Restrictive Covenants.

 

(a)

Proprietary Information.

 

(i)

Executive agrees that all information and know-how, whether or not in writing,
of a private, secret or confidential nature concerning the business or financial
affairs of the Company or any Affiliates (as defined in Section 7(f) below) is
and shall be the exclusive property of the Company or any Affiliates. Such
information and know-how shall include, but not be limited to, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, client lists,
business plans, operational methods, pricing policies, marketing plans, sales
plans, identity of suppliers or vendors, trading positions, sales, profits or
other financial or business information, in each case of or relating to the
business of the Company or any Affiliates (collectively, “Proprietary
Information”). Except in connection with, and on a basis consistent with, the
performance of his duties hereunder, Executive shall not disclose any
Proprietary Information to others outside the Company or any Affiliates or use
the same for any unauthorized purposes without written approval by the Board,
either during or at any time after the Employment Period.

 





--------------------------------------------------------------------------------



(ii)

Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, customer lists,
customer solicitations or other written, photographic, or other tangible
material containing Proprietary Information, whether created by Executive or
others, which shall come into his custody or possession, shall be and are the
exclusive property of the Company or any Affiliates to be used by Executive only
in the performance of his duties for the Company. Executive agrees to deliver to
the Company upon the expiration of the Employment Period all such material
containing Proprietary Information.

 

(iii)

Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (i) and (ii) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company or any Affiliates or suppliers to the
Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company’s business.

 

(iv)

Notwithstanding the foregoing, Proprietary Information shall not include
information which (A) is or becomes generally available or known to the public,
other than as a result of any disclosure by Executive in violation hereof; or
(B) is or becomes available to Executive on a non-confidential basis from any
source other than the Company, other than any such source that is prohibited by
a legal, contractual, or fiduciary obligation to the Company from disclosing
such information.

 

(v)

In the event that Executive is requested pursuant to, or becomes compelled by,
any applicable law, regulation, or legal process to disclose any Proprietary
Information, Executive shall provide the Company with prompt written notice
thereof so that the Company may seek a protective order or other appropriate
remedy or, in the Company’s sole and absolute discretion, waive compliance with
the terms hereof. In the event that no such protective order or other remedy is
obtained, or the Company waives compliance with the terms hereof, Executive
shall furnish only that portion of such Proprietary Information which Executive
is advised by counsel in writing is legally required. Executive will cooperate
with the Company, at the Company’s sole cost and expense, in its efforts to
obtain reliable assurance that confidential treatment will be accorded such
Proprietary Information.

 

(b)

Developments.

 

(i)

Executive shall make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by Executive or under his direction or jointly
with others during the Employment Period, whether or not during normal working
hours or on the premises of the Company or any Affiliates (collectively,
“Developments”).

 

(ii)

Executive agrees to assign and does hereby assign to the Company (or any entity
designated by the Company) all of his right, title and interest in and to all
Developments and all related patents, patent applications, copyrights, copyright
applications, trademark and trademark applications and other intellectual
property of any kind or nature. Executive also hereby waives all claims to moral
rights in any Developments.

  





--------------------------------------------------------------------------------



(iii)

Executive agrees to cooperate fully with the Company or any Affiliates, both
during and after the Employment Period, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Developments. Executive shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company or any Affiliates may deem
necessary or desirable in order to protect their rights and interests in any
Development.

 

(c)

Other Agreements. Executive represents that his performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement (i) to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company, (ii) to refrain from competing, directly or indirectly, with the
business of his previous employer or any other party, and (iii) to refrain from
soliciting the employment of any employees of any previous employer or any other
party.

 

(d)

Non-Competition and Non-Solicitation. During any period of Executive’s
employment hereunder and for a period of two (2) years thereafter, Executive
shall not engage (whether as an employee, consultant, director, agent or
independent contractor) in any Business Activities on behalf of himself or any
person, firm or entity, and Executive shall not acquire any financial interest
(except for equity interests in publicly-held companies that will not be
significant and that, in any event, will not exceed one percent (1%) of the
outstanding equity of such company) in any entity which engages in Business
Activities in the geographic area of the United States. During the period that
the above noncompetition restriction applies, Executive shall not, without the
written consent of the Company: (i) solicit any employee of the Company or any
Affiliates to terminate his employment, or (ii) solicit any customers, partners,
resellers, vendors or suppliers of the Company on behalf of any individual or
entity other than the Company or its Affiliates. As used herein, the term
“Business Activities” shall mean any and all business activities of the Company
and any Affiliates as presently conducted and/or conducted for the past two (2)
years.

 

(e)

Enforcement. The Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of this Section 7.

 

(f) Affiliates. For purposes of this Agreement, Affiliates shall mean any
individuals or entities that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.

 

8.

Provisions Relating to Possible Excise Tax.




(a)

Cut-Back to Maximize Retained After-Tax Amounts.  The Company will reduce any
payment relating to a Change in Control (with a "payment" including, without
limitation, the vesting of an option or other non-cash benefit or property)
pursuant to any plan, agreement or arrangement of the Company (together,
"Severance Payments") to the Reduced Amount (as defined below) if but only if
reducing the Severance Payment would provide to Executive a greater net
after-tax amount of Severance Payments than would be the case if no such
reduction took place.  The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of the Severance
Payments without causing any Severance Payment to be subject to the excise tax
under Section 4999 (and related Section 280G) of the Code, determined in
accordance with Section 280G(d)(4) of the Code.  Any reduction in Severance
Payments shall be implemented in accordance with Section 8(b).








--------------------------------------------------------------------------------



(b)

Implementation Rules.  Any reduction in payments under Section 8(a) shall apply
to cash payments and/or vesting of equity awards so as to minimize the amount of
compensation that is reduced (i.e., it applies to payments or vesting that to
the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (to be minimally reduced, for
purposes of this provision) by the intrinsic value of the equity award at the
date of such vesting.  Executive will be advised of the determination as to
which compensation will be reduced and the reasons therefor, and Executive and
his advisors will be entitled to present information that may be relevant to
this determination.  No reduction shall be applied to an amount that constitutes
a deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable.

 

For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:




(i)

The Severance Payments shall be treated as "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, and all "excess parachute payments"
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing ("Independent Advisors") selected by the Company and
reasonably acceptable to a majority of the employees who have Change in Control
Agreements, the Severance Payments (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code or are otherwise not subject to
the Excise Tax.




(ii)

The value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.




For purposes of determining reductions in compensation under Section 8(b), if
any, Executive will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any affect on federal income taxes from
payment of state and local income taxes.  Compensation will be adjusted not
later than the applicable deadline under Code Section 409A to provide for
accurate payments under the cut-back provision of Section 8(b), but after any
such deadline no further adjustment will be made if it would result in a tax
penalty under Section 409A.




(c)

Internal Revenue Service Proceedings.  The Company shall have the right to
control all proceedings with the Internal Revenue Service (or relating thereto)
that may arise in connection with the determination and assessment of any Excise
Tax and, at its sole option, the Company may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with any taxing
authority in respect of such Excise Tax (including any interest or penalties
thereon); provided, however, that the Company's control over any such
proceedings shall be limited to issues with respect to which compensation may be
reduced hereunder, and Executive will be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority.
 Executive agrees to cooperate with the Company in any proceedings relating to
the determination and assessment of any Excise Tax.








--------------------------------------------------------------------------------



9.

Section 409A Compliance Rules.

 

(a)

In General. This Section 9 serves to ensure compliance with applicable
requirements of Section 409A. Certain provisions of this Section 9 modify other
provisions of this Agreement.  If the terms of this Section 9 conflict with
other terms of the Agreement, the terms of this Section 9 shall control.

(b)

Timing of Certain Payments.  Unless an amount is payable under a plan, program
or arrangement on explicit terms providing for a delay in payment after
Termination, which terms comply with Section 409A, amounts earned or accrued as
of the Date of Termination shall be payable at the date the amounts otherwise
would have been payable under the respective plans, programs and arrangements
but in no event more than 60 days after Executive’s Termination.  Any payment or
benefit required under this Agreement to be paid in a lump sum or otherwise to
be paid promptly at or following a date or event shall be paid no later than 15
days after the due date, subject to Section 9(d) below.  In the case of any
payment under the Agreement payable during a specified period of time following
a Termination or other event, if such permitted payment period begins in one
calendar year and ends in a subsequent calendar year, Executive shall have no
right to elect in which year the payment will be made, and the Company’s
determination of when to make the payment shall not be influenced in any way by
Executive.

(c)

Separate Payments.  Each installment payment payable under Section 5(b)(i), and
each portion of an installment payment that would be payable under Section
5(b)(iii) (together, the “Separate 5(b) Payments”), and the payment payable
under Section 5(c) in excess of the payments under Section 5(b) (the “Separate
5(c) Payment”) (or in each the present value thereof, if such present valuing is
required to comply with Section 409A) shall be deemed a separate payment for all
purposes, including for purposes of Section 409A.  Each other amount payable
under this Agreement shall be deemed a separate payment for all purposes,
including for purposes of Section 409A.

(d)

Special Rules for Severance Payments.  In the case of severance payments payable
under Section 5(b)(i) and 5(c) (the “Severance Payments”):

(i)

In the case of Separate 5(b) Payments, those payments that do not qualify as
short term deferrals under Treasury Regulation § 1.409A-1(b)(4) shall be
exempted, to the maximum extent of the “two-year/two-times” exclusion under
Treasury Regulation § 1.409A-1(b)(9)(iii), first as to those such Separate 5(b)
Payments payable within six months of Termination and then as to the latest of
those such Separate 5(b) Payments payable in reverse order of payment.

(ii)

If either (A) the Change in Control does not involve a transaction that
constitutes a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), or (B) Executive’s Termination triggering payments
hereunder did not occur within the two-year period following a 409A Change in
Control, any portion of the Severance Payments that constitute a deferral of
compensation under Code Section 409A and which correspond to the Separate 5(b)
Payments shall be payable at the time specified for such payments under Section
5(b) rather than under Section 5(c), subject to subsection (iii) below.  





--------------------------------------------------------------------------------



(iii)

As to any payment under this Agreement (including any portion of the Severance
Payments) that constitutes a deferral of compensation under Code Section 409A,
the term Termination shall mean a “separation from service” as defined in
Treasury Regulation § 1.409A-1(h).  If any of such payments is payable within
six months after Executive’s Termination and, at the time of Termination,
Executive was a “specified employee” as defined in Treasury Regulation §
1.409A-1(i), such payment shall instead be paid at the date that is six months
after Executive’s Termination (or earlier at the date 15 days after the death of
Executive).  

(e)

Other Provisions.  

(i)

Good Reason.  The definition of “Good Reason” in Section 4(f)(iv) of the
AgreementFrom what? There isn’t an earlier agreement. Plus, if the definition in
the agreement meets the definition in the reg. why have this at all?

 is intended to qualify as an “involuntary separation” within the meaning of
Treasury Regulation § 1.409A-1(n)(2)(i), and shall be so construed and
interpreted.

(ii)

Non-transferability.  No right to any payment or benefit under this Agreement
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by Executive’s creditors or of
any of Executive’s beneficiaries.

(iii)

No Acceleration.  The timing of payments and benefits under the Agreement may
not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Section 409A without Executive incurring a tax
penalty.

(iv)

Intention to Comply with Code Section 409A; Modifications.  To the fullest
extent possible, payments and benefits provided under this Agreement are
intended to be exempt or excluded from the definition of “deferred compensation”
under Section 409A in accordance with one or more exemptions or exclusions
available under Section 409A.  If and to the extent that any such payment or
benefit is, or becomes subject to, Section 409A due to a failure to qualify for
such an exemption or exclusion, this Agreement is intended to comply with the
applicable requirements of Section 409A with respect to such payment or benefit
so as to avoid the imposition of any taxes and/or penalties due to a violation
of Section 409A.  To the extent possible, this Agreement shall be interpreted
and administered in a manner consistent with the foregoing statement of intent.
 This Agreement may be modified in order to comply with Section 409A or
exemptions or exclusions under Section 409A; any such modification shall be made
in good faith and to the extent reasonably practical shall maintain the economic
and other benefits provided to Executive and the Company under this Agreement
without failing to comply with Section 409A.

(v)

Company Not Liable for Non-Compliance with Section 409A.  In no event whatsoever
(including without limitation as a result of this Section 9) shall the Company
be liable for any taxes, penalties or interest that may be imposed on Executive
pursuant to Code Section 409A or under any similar provision of state tax law,
including by not limited to damages for failing to comply with Section 409A
and/or any similar provision of state tax law.





--------------------------------------------------------------------------------



 

10.

Notices.

 

Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party’s
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:




If to the Company, to:




Miller Petroleum, Inc.

3651 Baker Highway

Huntsville, Tennessee 37756

Attention: Deloy Miller, Chairman of the Board




with a copy to:




Miller Petroleum, Inc.

3651 Baker Highway

Huntsville, Tennessee 37756

Attention: Anna East, General Counsel




If to Executive, as follows:




[HOME ADDRESS]

 

 

11.

Non-Assignment; Successors.

 

Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party,
provided that, the Company may assign its rights hereunder to any affiliate or
successor entity. This Agreement shall inure to the benefit of and be binding
upon the heirs, assigns or designees of the parties hereto.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any such successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.

 





--------------------------------------------------------------------------------



 

12.

Entire Agreement.

 

This Agreement constitutes the entire agreement by the Company and Executive
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.

 

13.

Amendment and Waiver.

 

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of all parties hereto. Any agreement
on the part of a party to any extension or waiver shall only be valid if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver or extension shall not operate as waiver or extension of any other
subsequent condition or obligation.

 

14.

Unenforceability, Severability.

 

If any provision of this Agreement is found to be void or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall nevertheless be binding upon the parties with the same force and effect as
though the unenforceable part had been severed and deleted.

 

15.

Specific Performance.

 

The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.




16.

Mitigation.

 

Executive will not be required to mitigate the amount of payments provided for
under this Agreement by seeking other employment or otherwise, nor shall the
amount of payments provided for under this Agreement be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to the Company, or otherwise.




 

17.

Governing Law.

 

This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Tennessee applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.

 





--------------------------------------------------------------------------------



18.

Jurisdiction.

 

Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Scott County,
Tennessee in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and waives any objection to
venue in Scott County, Tennessee. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

 

19.

Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Amendment Date.

 

 

MILLER PETROLEUM, INC.

 

 

 

 

By:

/s/ Deloy Miller

 

Name:

Deloy Miller

 

Title:

Chairman of the Board

 

 

 

 

/s/ Scott M. Boruff

 

Scott M. Boruff

 






